Citation Nr: 1040833	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-07 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to service connection for seizure disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to January 
1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran's 
notice of disagreement was received in September 2005.  A 
statement of the case was issued in January 2007, and a 
substantive appeal was received in March 2007.  

On form received in March 2007, the Veteran checked the 
appropriate box to indicate that he wanted a hearing before the 
Board at the RO.  However, on a separate form received in May 
2007, the Veteran checked the appropriate line to indicate his 
desire to withdraw his request for a hearing and to forward his 
appeal to the Board.

Although the Veteran's notice of disagreement initiated an appeal 
that included another issue that was denied in the June 2005 
rating decision, his substantive appeal expressly limited his 
appeal to the first page of this decision.


FINDING OF FACT

A seizure disorder was not first manifested during service or 
within one year of discharge from service, not is a seizure 
disorder otherwise causally related to service, or to any injury 
during service. 


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by service, 
and may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter 
dated in April 2005.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  

The RO provided the appellant with additional notice in March 
2006 and March 2008, subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.
  
While the March 2006 and March 2008 notices were not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and to 
meaningfully participate in the adjudication process.  The claim 
was subsequently readjudicated in a January 2007 statement of the 
case and an April 2007 supplemental statement of the case, 
following the provision of notice in March 2006.  The Veteran has 
received all essential notice, has had a meaningful opportunity 
to participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any 
event, the Veteran has not demonstrated any prejudice with regard 
to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.);  see also Mayfield v. Nicholson, 444 F.3d 1328, 
1333-34 (Fed. Cir. 2006).  

Duty to Assist

VA has obtained all available service, VA and private treatment 
records; and assisted the Veteran in obtaining evidence.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is 
(1) competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As will be discussed below, the Board does not 
find the Veteran's statements regarding the origin of a seizure 
disorder to be credible.  Therefore, under McLendon, a VA 
examination is not necessary.   

Furthermore, the Board acknowledges a March 2008 memorandum that 
shows that the RO had tried to obtain line of duty reports and 
1977 service treatment records for head injury/seizure from Ft. 
Sheridan hospital, but to no avail.  The Board does not believe 
that the Veteran has been prejudiced as a result given that the 
Board finds that his statements regarding an in-service head 
injury not to be credible.  Further, it appears to the Board that 
all available service treatment records have been obtained and 
associated with the Veteran's claims file.      
 
Additionally, on a form received in May 2008, the Veteran's 
representative marked the appropriate box to indicate that he had 
no other information or evidence to give and to forward his 
appeal to the Board as soon as possible.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran and 
his representative have not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Laws and Regulations

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for veteran's who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities, such as epilepsies, are presumed to have been 
incurred in service if manifest to a compensable degree within 
one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 
367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal inconsistency, 
facial plausibility, self interest, consistency with other 
evidence of record, malingering, desire for monetary gain, and 
demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  The Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  

Analysis

The issue before the Board is entitlement to service connection 
for seizure disorder.  The Veteran maintains that he experienced 
seizures after hitting his head on an armored personnel carrier 
in service.  As will be seen below, the Board finds that his 
assertion of an inservice head injury followed by seizures not 
credible.   
    
The Board first notes that service treatment records do not 
document any treatment for a head injury, or for seizures.  
Significantly, the service treatment records do show treatment at 
various locations for a variety of medical problems.  These are 
precisely the records where any head injury would be documented.  
The Board does acknowledge that at the time of separation 
examination in January 1978, the Veteran checked the appropriate 
box to indicate that had a head injury; he also checked the 
appropriate box to indicate that he did not know if he ever had 
epilepsy or fits.  However, not explanation was recorded in the 
record.  On clinical examination, the Veteran's head, pupils, and 
neurologic system were evaluated as normal.  The Board is unable 
to conclude that there is persuasive evidence of a head injury or 
seizures during service. 

Looking to post-service evidence, the Board first notes that the 
Veteran filed a claim for VA benefits in January 1978 for a 
nervous condition.  The Board believes it highly significant that 
the Veteran did not include a claim for a head injury or seizures 
at that time.  This suggests that in January 1978, shortly after 
discharge from service, the Veteran did not believe he had any 
disability related to an inservice injury or inservice seizures.  
If he did believe he had residuals of an inservice head injury, 
it is reasonable to expect that he would have included such in 
his claim for VA benefits. 

The Veteran then sought VA medical treatment for his psychiatric 
problems in February 1978.  Significant drug use was reported.  
One entry includes history furnished by the Veteran that he had 
had seizures when six years old following a head injury from a 
fall from a carousel.  Another entry is to the effect that the 
Veteran reported that at age 5 he suffered a fall and a head 
injury and was given an EEG, but he did not know the results.  
These 1978 VA treatment records are quite detailed and show 
significant problems with speech and with reduced intellectual 
functioning.  However, there is no reference in these records to 
any inservice head injury or to any seizures other than those 
reported to have occurred at five or six years of age.  The Board 
finds this to also be highly significant in that it shows that 
these records close in time to the Veteran's separation from 
service do not include any history of any inservice injury or 
event.  Again, this is where it would be expected that such 
injury would be recorded in the course of documenting the 
Veteran's history for purposes of treatment.  

In a statement received in September 2005, the Veteran mentioned 
that there was no history of seizure disorder prior to the 
reported head injury in service.  However, this is inconsistent 
with the 1978 VA treatment records referencing a childhood 
injury. The Board acknowledges that 2004 treatment records from 
Gallatin Community Clinic shows that the Veteran reported having 
seizures since the early 1980's.  

The overall records reflects that the Veteran has reported the 
onset of symptoms at different times.  Additionally, statements 
as to whether he received treatment during service have been 
inconsistent.  On a claim received in April 2005, the Veteran 
reported that his disability began in 1978.  However, when he was 
seen at the VA in June 2006, he reported that he injured his head 
in 1977 and that a subsequent seizure started during the night of 
the injury.  On a statement received in March 2007, the Veteran 
stated that within months of his head injury, he began having 
seizures.  He reported that his treatment for seizures is not 
reflected in service treatment records because he had just 
separated from the military.  In an August 2007 statement, the 
Veteran's representative stated that the accident occurred some 
time in 1977 and that the Veteran lost temporary conscious after 
the reported incident.  It was noted that later that day, the 
Veteran experience his first seizure, and that the soldiers who 
were with him rushed him to a hospital.  However, none of these 
events are documented in service records.  

The various inconsistencies in the record weigh against the 
Veteran's credibility as to whether he experienced a head injury, 
or seizures, in service.  See Madden v. Gober, 125 F.3d 1477, 
1481 (Board entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding 
Board's finding that a veteran was not credible because lay 
evidence about a wound in service was internally inconsistent 
with other lay statements that he had not received any wounds in 
service).  The Board also believes the evidence of significant 
drug use during the period close in time to service, and the 
evidence of diminished intellectual functioning during the period 
close in time to service all diminish the credibility of the 
Veteran's assertions regarding an inservice injury with resulting 
seizures.  

Furthermore, given the serious nature of seizures, the Board 
believes that treatments for such would have been documented in 
the Veteran's service treatment records.  Instead, service 
treatment records reflect treatment for other disorders in 
service.  Also, the Veteran had submitted a claim for other VA 
benefits based on another disability in June 1978.  It was not 
until April 2005 when the Veteran's claim of entitlement to 
service connection for seizure disorder was received.  This 
suggests that the Veteran did not believe he had seizure disorder 
related to his service until many years after service as the 
Board believes it reasonable to assume that the Veteran would 
have included a seizure disorder claim with his other earlier 
claim.  

For purposes of the Board's analysis, it has been presumed that 
the Veteran was sound on entry into service.  The Board's 
determination is not based on a finding that there was a 
preexisting seizure disorder.  Rather, the preponderance of the 
evidence is against a finding that the Veteran suffered a head 
injury during service which caused a seizure disorder, or that a 
seizure disorder was first manifested during service or within 
one year of discharge from service.  Even if the Board were to 
undertake an analysis based on a preexisting seizure disorder, 
the lack of any persuasive supporting evidence of any seizures 
during service would warrant a finding of no aggravation during 
service.  

After thorough review of the evidence currently of record, the 
Board is led to the conclusion that there is not such a state of 
equipoise of the positive evidence with the negative evidence to 
permit a favorable determination in this case.  38 U.S.C.A. § 
5107(b).  The weight of the evidence is against the Veteran's 
claim.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


